Citation Nr: 1231462	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-45 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected sinusitis, and a rating in excess of 10 percent from April 1, 2009 to the present day.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right deltoid tendonitis.

3.  Entitlement to an initial disability rating in excess of 20 percent for cervical kyphosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Procedural history

In the above-referenced June 2008 rating decision, the RO awarded the Veteran service connection for right deltoid tendonitis, evaluated 10 percent disabling.  The RO also awarded service connection for cervical kyphosis, evaluated noncompensably (zero percent) disabling, and for frontal and ethmoid sinusitis, evaluated noncompensably disabling.  These initial ratings were made effective the date following the Veteran's separation from active duty service, March 9, 2008.  The Veteran disagreed with these assigned initial ratings, and he perfected an appeal as to each issue.

During the pendency of the appeal, the RO increased the Veteran's disability rating for right deltoid tendonitis from 10 percent to 20 percent, and for cervical kyphosis from 0 to 20 percent.  Both increases were made effective on March 9, 2008.         See the RO's January 2009 rating decision and its January 2011 supplemental statement of the case (SSOS) respectively.   In addition, the RO also increased the Veteran's sinusitis disability rating from 0 to 10 percent, effective April 1, 2009 in a September 2009 rating decision.  The Veteran has expressed continued dissatisfaction with his current ratings, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated]. 

Issues not on appeal

In June 2008, the Board also denied the Veteran's service connection claims for allergic rhinitis and a skin condition of the back of the neck.  The RO has since awarded the Veteran service connection for both of these disabilities.  See the RO's September 2009 and January 2011 rating decisions respectively.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  As such, these matters have been resolved and are not in appellate status. 

Remanded issues

The Veteran's right deltoid tendonitis and cervical kyphosis claims are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran's sinusitis has been manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge for all times since the effective date of service connection, March 9, 2008.

2.  The evidence of record does not show that the Veteran's sinusitis disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for sinusitis have been met as of March 9, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6511 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his sinusitis disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for the Veteran's sinusitis disability has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for sinusitis are fully satisfied, and any defect in the notice is not prejudicial.             See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the Board notes that the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his sinusitis claim in letters dated September 2007, July 2008 and January 2010.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence specific to his sinusitis disability that could be obtained to substantiate the Veteran's appeal.  Although the Veteran's representative has recently suggested that the RO "should obtain all VA treatment records no[t] already in the file" [see the Veteran's June 18, 2012 Informal Hearing Presentation (IHP), page 2], he has not identified any specific records of VA treatment, or any dates and places of VA treatment that remain outstanding.  The Board finds that all identified treatment records related to the Veteran's sinusitis claim have been obtained and associated with the Veteran's claims folder. 

With respect to the examinations conducted in conjunction with this appeal, the Veteran appeared for a QTC fee-based examination in October 2007, and VA ear, nose and throat examinations in August 2008, February 2009 and June 2010.  Although the Veteran's claims folder was not available for review at each of these examinations, the Board nevertheless finds that all four examination reports contain findings that appear to be more than adequate to adjudicate the Veteran's sinusitis claim on the merits.  Indeed, these examination reports reflect that each examiner was made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran's last VA ear, nose and throat examination took place over two years ago in June 2010.  Although the Veteran's representative correctly asserts that this June 2010 examination was scheduled to assess a disability that is not under review in the instant appeal [rhinitis], the examination report nonetheless contains information relevant to the Veteran's sinus condition and must be considered with all the other evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2002) [decisions of the Board must be based on the entire record].  Additionally, the Board recognizes that in the June 2012 IHP, the Veteran's representative suggested [without any explanation or specificity] that the Veteran's sinusitis is "more severe than currently evaluated."  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, in this case, the evidence of record dated subsequent to the June 2010 VA examination does not reflect that there has been a material change in the severity of the Veteran's service-connected sinusitis since he was last examined. 

The Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  There appears to be ample medical evidence already of record.  Based on this evidence, as will be discussed in more detail below, the Board is awarding the Veteran an increased disability rating to 30 percent for his sinusitis disability, effective the date of his service connection award, March 9, 2008.  As will also be made clear below, absent a surgical procedure to alleviate sinus symptomatology, a 30 percent disability rating is the highest assignable schedular rating for sinusitis under the General Rating Formula located in 38 C.F.R. § 4.97.  The record does not indicate that the Veteran has undergone any surgery to alleviate his sinusitis symptomatology, and the Veteran has not asserted as much.  Because the Veteran has neither submitted any medical evidence indicating a change in severity, nor any additional statements indicating that he has even sought additional medical treatment for his sinusitis within the last two years, the Board finds that an additional VA examination is not required.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R.    § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's sinusitis claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and declined an opportunity to testify at a personal hearing.  Accordingly, the Board will address the issue on appeal.   

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's sinusitis disability is currently rated under Diagnostic Code 6511 [chronic ethmoid sinusitis].  Diagnostic Code 6511 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, all sinusitis disorders are rated under the same criteria in the Rating Schedule under 38 C.F.R. § 4.97.  Therefore, rating under another diagnostic code for sinusitis would not produce a different result.  

Under the General Rating Formula for Sinusitis, a noncompensable (0 percent) rating is assigned for sinusitis that is detected by X-ray only.  

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

Finally, a maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011). 

Schedular rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, a noncompensable (zero percent) disability rating has been in effect for the Veteran's sinusitis since the effective date of service connection, March 9, 2008, to April 1, 2009, and a 10 percent rating has been in effect from April 1, 2009 to the present day.  As noted above, the Veteran seeks the assignment of a higher initial rating during both periods.  

As noted above, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  For reasons stated immediately below, the Board concludes that the criteria for a 30 percent disability rating under Diagnostic Code 6511 have been met as of the original date of service connection, March 9, 2008.    

With respect to incapacitating episodes, there is no medical evidence of record indicating that the Veteran's sinusitis has required bed rest with treatment by a physician.  Although the Veteran has at times characterized his sinusitis infections as "incapacitating " [see e.g., the October 2007 QTC examiner's report, page 1], it  appears that the Veteran is not contending that he experiences incapacitating episodes as defined by the above-referenced schedular criteria, but rather, several non-incapacitating episodes due to his sinusitis.

Indeed, at the October 2007 QTC examination, the Veteran specifically reported experiencing sinusitis episodes as often as eight times per year, each lasting for two weeks.  The examiner indicated that the Veteran experiences headaches with his sinus episodes and "purulent discharge from the nose, along with hoarseness of the voice and pain."  See the October 2007 QTC examiner's report, page 1.  The examiner diagnosed the Veteran with chronic sinusitis, with x-rays showing "membrane thickening in the frontal and right ethmoid sinuses [as] well as retention cysts in the floor [of] the left maxillary sinus."  Id., page 5.

Subsequently, in August 2008, the Veteran appeared for a VA ear, nose and throat examination where he indicated that he experiences 7-8/10 pain localized to his nose/ethmoid region that at times worsens to 10/10 in severity.  The examiner pertinently noted the presence of occasional "greenish rhinorrhea."  The Veteran did not specifically complain of headaches at this examination.  See the August 2008 VA examiner's report, page 1.  

In February 2009, the same VA examiner also noted that the Veteran was experiencing pain at the ethmoid region that "escalates to about 8/10 about monthly."  [Emphasis added by the Board.]  Although purulent discharge was not identified, the examiner did note that the Veteran had a [g]reenish post nasal drainage for the past one to two weeks.  See the February 2009 VA examiner's report, page 1.  

On April 1, 2009, the Veteran sought treatment from VA for headache pressure with bifrontal pain.  See the Veteran's April 1, 2009 VA Attending Outpatient Note.  The VA physician noted that the Veteran sinus pressure was without improvement using nasal spray.  He was prescribed antibiotics for twenty-one days, which were later revealed to be ineffective.  See the Veteran's April 23, 2009 VA Addendum Report.  Crucially, a subsequent July 2009 VA physician linked the Veteran's headaches specifically to his sinus infections.  See the July 21, 2009 VA physician's note [observing that the Veteran had frontal/maxillary sinus congestion with associated headaches].  

The Veteran continued to receive treatment from VA for his sinusitis in September, October and December 2009.  In September, the Veteran was diagnosed with an upper respiratory infection and sinusitis, and prescribed more antibiotics.  See the Veteran's September 30, 2009 VA Pain Assessment.  In October 2009, the Veteran described maxillary/frontal headaches with intermittent rhinorrhea, although no purulent discharge was noted upon examination.  See the Veteran's October 29, 2009 VA Otolaryngology Consult.  Finally in December 2009, the Veteran reported that he has been having congestion and frontal headaches for the past two years that has been getting slowly worse, and is "present 60-70% of the time."  The congestion was described as frontal pressure that "at times feels like a pulsation," and that the pressure exists all the time and is worse if he bends down.  See the Veteran's December 8, 2009 VA Neurology Consult.

In June 2010, the Veteran appeared for his most recent VA ear, nose and throat examination.  He reported "constant frontal sinus pain" and greenish purulent discharge.  Headaches were not assessed at this examination.  See the June 2010 VA examiner's report, page 1.  

It is clear from the evidence described above that the Veteran has complained of very frequent sinus problems since the date of his first QTC examination in October 2007 to the present day.  Indeed at the October 2007 QTC examination, the Veteran specifically noted that he experienced eight sinus infections each year, with associated pain, headaches and purulent discharge.  Subsequent medical evidence demonstrates that the Veteran has received frequent unsuccessful treatment for his sinusitis, with near constant pain and sinus pressure, intermittent purulent discharge or rhinorrhea, and intermittent headaches since his separation from service.  Although the medical evidence does suggest that there was a question at one time as to whether the Veteran's headaches were actually due to a brain abnormality, such an association was specifically ruled out upon review of a March 2010 CT scan.  See the Veteran's March 15, 2010 VA Attending Outpatient Note [indicating that the Veteran's headaches may be migraine headaches due to a possible alteriovenous malformation and intra-axial hemorrhage of the brain]; but see the Veteran's March 17, 2010 VA Telephone Encounter Note [indicating that review of a CT scan revealed no abnormal vascular structure to indicate the presence of alteriovenous malformation].  

The Veteran is competent to testify as to his own observable sinus symptomatology, and to the frequency of those symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007);  see also 38 C.F.R. § 3.159(a)(2) [competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience].  After reviewing all the evidence of record, the Board finds no reason to doubt the Veteran's credibility with respect to the frequency and nature of his symptoms, as his medical history clearly documents treatment for similar sinusitis symptomatology from the date of his initial QTC examination in October 2007 to the present day.   

Resolving all doubt in favor of the Veteran, the Board finds that the lay and medical evidence of record supports a finding that the Veteran experiences more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge.  A 30 percent disability rating for his chronic sinusitis disability is warranted from the effective date of service connection, March 9, 2008.  As noted above, this is the earliest possible effective date for this increased award.  

The Board adds that there is no evidence of record that the Veteran has undergone radical surgery or repeated surgeries for his sinusitis disability, and the Veteran has not asserted as much.  Therefore, an increased evaluation of 50 percent is not warranted under the General Rating Formula. 

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sinusitis is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's sinusitis with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As described by the Veteran himself, and as documented the medical evidence discussed above, the Veteran's sinusitis manifests in frequent non-incapacitating episodes each year characterized by headaches, pain and purulent discharge.  Such symptomatology falls directly in line with those contemplated by the rating schedule. 

Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology for his service-connected sinusitis, and since there is no evidence in the medical records of an exceptional or unusual clinical picture, the second and third questions posed by Thun become moot.  

In short, there is nothing in the record to indicate that the Veteran's service-connected sinusitis causes impairment over and above that which is contemplated in the schedular 30 percent disability ratings that the Board has now assigned.           See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is currently working [see the January 30, 2010 statement from the Veteran's employer], and the Veteran has not alleged that he cannot work because of his sinusitis disability.




ORDER

Entitlement to an initial disability rating of 30 percent for service-connected sinusitis is granted, effective March 9, 2008, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's initial rating claims for right deltoid tendonitis and cervical kyphosis must be remanded for the reasons outlined below.

The Veteran's service-connected right shoulder disability, right deltoid tendonitis, was last evaluated at a VA examination approximately four years ago in September 2008.  At that time, range of motion assessments showed abduction from 0-180 degrees, forward flexion from 0-180 degrees, external rotation from 0-75 degrees and internal rotation from 0-65 degrees.  The functional impact due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups was "unknown."  See the September 2008 VA examiner's report, pages 3 and 4.  

The Veteran has recently suggested that his shoulder disability has worsened in severity, and the medical evidence of record confirms that the Veteran's ranges of motion of the right shoulder have fluctuated greatly since September 2008.          See, e.g., the Veteran's July 21, 2009 VA physician's note [indicating decreased ranges of motion due to pain: abduction 0-45 degrees, forward flexion 0-45 degrees, extension 10 degrees, external and internal rotation 0-20 degrees]; see also a September 22, 2009 private physical therapy reports obtained from RMSPT [showing slightly improved ranges of motion: abduction 0-85 degrees, forward flexion 0-95 degrees, extension 40 degrees, external rotation 0-65 degrees, and internal rotation 0-45 degrees].  Notably, the Veteran's private physical therapy reports from RMSPT also note the presence of a "complete rupture of [the] rotator cuff."  See the Veteran's September 22, 2009 RMSPT report, page 2.  
Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the varying [and worsened] range of motion assessments described above, and the failure of the September 2008 VA examiner to discuss whether functional loss of the right shoulder exists due to pain, weakness, fatigue, etc., the Board believes that a medical examination assessing the current severity of the Veteran's service-connected right deltoid tendonitis is necessary to adequately decide this claim. 

The Veteran's service-connected cervical spine disability was last evaluated by VA over three years ago in August 2009.  In light of the fact that the Board is already remanding the Veteran's appeal so that an orthopedic examination of his right shoulder may be scheduled, the Board believes it would be in the Veteran's best interest to at the same time obtain an updated assessment of his service-connected cervical spine disability as well.  The Veteran has indeed suggested that his cervical spine disability has worsened in severity, and there is some indication in the record that he may have developed related neurological problems since that time.  See, e.g., the Veteran's September 2, 2009 VA Physical Medicine Rehabilitation Consult [noting the presence of pain "at multiple areas including [right] neck, shoulder and arm area," and an assessment indicating that right cervical radiculopathy cannot be excluded]; see also the Veteran's January 26, 2010 Neurology Outpatient Note [indicating that a September 8, 2009 EMG showed no "electrodiagnostic evidence of right cervical radiculopathy or plexopathy but the study was limited by patient intolerance"].  Thus, an updated VA examination should be scheduled to assess the current severity of the Veteran's cervical spine disability as well.

The Board notes in passing that the Veteran's representative has suggested that private physical therapy notes from RMSPT were requested by the RO in April 2010 but never received.  He contends that on remand, VA should send another request for these records.  See the June 18, 2012 IHP, page 2.  Upon review of the Veteran's virtual claims folder, it is clear that the RO obtained medical records from RMSPT, dated in September and October 2009, on that May 10, 2010 and they are currently on file.  An August 4, 2010 Report of General Information confirms that RMSPT records were mailed as requested to the RO on May 10, 2012, and there are no additional records to send.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his right shoulder and cervical spine disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO should then schedule the Veteran for a physical examination to determine the current severity of his service-connected right shoulder and cervical spine disabilities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner.  The Board wishes to make clear that this is a paperless appeal, and the VA examiner must have access to the electronic claims folder to conduct his or her review.  If the medical facility does not have access to a computer with Virtual VA capabilities, the RO must print out the Veteran's claims file for the examiner's review.

Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's right shoulder and his cervical spine, including motion accompanied by pain, in degrees; and (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  The examiner should also specifically assess the severity of all neurological symptomatology, if any, that is at least as likely due to the Veteran's service-connected right shoulder and/or cervical spine disability.  

A report should be prepared and associated with the Veteran's VA claims folder.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should then readjudicate the Veteran's appeal.  If either of the initial rating claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


